EXHIBIT 3.3 ARTICLES OF MERGER The following Articles of Merger are submitted in accordance with the Florida Business Corporations Act, pursuant to Section 607.1105, Florida Statutes. First:The name and jurisdiction of the surviving corporation: Name Jurisdiction Document Number Random Source, Inc. Florida P08000081237 Second:The name and jurisdiction of each merging corporation: Name Jurisdiction Document Number Proguard Acquisition Subsidiary Corp. Florida P12000039781 Third:The Agreement and Plan of Reorganization is attached. Fourth:The merger shall become effective on the date the Articles of Merger are filed with the Florida Department of State. Fifth:The Agreement and Plan of Reorganization was adopted by the Board of Directors of the surviving corporation on April 27, 2012 and shareholder approval was not required. Sixth:The Agreement and Plan of Reorganization was adopted by the sole shareholder of the merging corporation on May 7, 2012. Seventh:SIGNATURES FOR EACH CORPORATION Name of Corporation Signature of an Officer or Director Typed or Printed Name of Individual and Title Random Source, Inc. By: /s/ David Kriegstein David Kriegstein, CEO Proguard Acquisition Subsidiary Corp. By: /s/ Norman Becker Norman Becker, CFO
